DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/069,867, filed 11/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, a system is claimed but it is unclear what the meets and bounds of the system are as only one functional limitation of the system is described.
Regarding claims 2-4, a process is claimed however by multiple process steps are not described as well as what the steps entail, such that the meets and bounds of the process are unclear. Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Further, claim 2 recites the limitation "the chemical material needed to survive" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear what chemical materials are being provided.  Additionally, the limitation “which provides them” is indefinite, because it is unclear what element to which “them” refers,
Regarding claim 3, the terms “sections of membrane” and “compartments” are unclear as to which sections of the membrane and compartments are being referenced.  Additionally, similar to claim 2, a process is claimed but it is unclear which process steps are being performed as well as the elements required to do so.
Regarding claim 4, the term “layers” is unclear as to which layers are being referenced, as it could be multiple or only a certain group of layers.  Additionally, similar to claim 2 and 3, a process is claimed but it is unclear which process steps are being performed as well as the elements required to do so.
Regarding claim 5, the term “across membranes” is claimed but it is unclear which membranes are being referenced.  Additionally, similar to above, a process is claimed but it is unclear which process steps are being performed as well as the elements required to do so.
Additionally, claim(s) 1-5 are narrative in form and replete with indefinite language. The structure and steps which goes to make up the device and process must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device and process. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 10340546 B1).
Regarding claim 1,
Khan teaches a system capable of generating electrical current from a biologically-generated electrochemical gradient (Fig. 2, 200; [49], “gradient”) produced by biological cells that can generate an electrochemical gradient across a compartment of space ([49], “cells”).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 2,
Khan teaches a process by which electrochemical gradient generating biological cells (ECGGBCs) are encapsulated within a biocompatible membrane permeable to small molecules (Fig. 7, 601; [80], “low molecular weight ions to permeate through the membrane”) but impermeable to proteins which provides them with the chemical material needed to survive and function but prevents the encapsulated ECGGBCs from initiating an immune response ([10, 15], “biocompatible”).  It is the examiner’s position that a biocompatible material prevents the initiation of an immune response.
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 3,
Khan teaches a process by which ECGGBCs are arranged in compartmentalized layers and directionally polarized with uniform orientation (Fig, 1, 106, 114 a, 114 b, 114 c; [33]; [17], “multiple compartments… for producing electricity”) in order to generate an electrochemical gradient across sections of membrane which separate adjacent compartments [17].
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 4,
Khan teaches a process by which encapsulated ECGGBC layers are stacked together and divided from each other by membranes ([31], “sandwiching the porous ceramics between the electrodes to filter foreign materials, spread and, more importantly, to hold the gastric fluid”) capable of generating electrical energy from an electrochemical gradient across them ([17], “charging the batteries using biological fluids… gastric juice”).  
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 5,
Khan teaches a process by which energy stored in an electrochemical gradient generated by ECGGBCs, across membranes capable of generating electrical current from an electrochemical gradient across them, is converted into electrical energy capable of powering an electronic device (see elements of claim 4 above).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728